Exhibit 10.1

SUBSCRIPTION AGREEMENT

(PRIVATE PLACEMENT SECURITIES PURCHASE AGREEMENT)

 

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of August 23, 2012, is entered into
by and between Network 1 Financial Group Inc a Delaware corporation, with
headquarters located at 2 bridge Ave Red Bank N.J. 07701 (the “Company”), and
Frank Ciolli (the "Purchaser").

 

RECITALS:

 

WHEREAS, the Company is making a private offering of its Common Stock, $.001 par
value (“Common Stock”) to certain qualified investors on a “best efforts, no
minimum basis,” up to $200,000 in gross proceeds at $.0.04 per share up to
5,000,000 shares;

 

WHEREAS, all the subscriptions for Common Stock received by the Company will be
accepted on a rolling basis, meaning that investor subscriptions will be
accepted promptly after receipt by the Company, from time to time, and any one
investor subscription will not be dependant on any other investor subscriptions
being offered or accepted;

 

WHEREAS, the subscription amounts submitted with this form of subscription
agreement (“Agreement”) will not be held in escrow before acceptance but
deposited into the general deposit accounts of the Company, and therefore, such
amounts will be vulnerable to the claims of creditors of the Company, even
though the Company has not accepted the subscription;

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales (i) in the United States to accredited
investors afforded by Rule 506 under Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and/or Section
4(2) of the 1933 Act (ii) outside the United States, in compliance with local
jurisdictional requirements, to investors that are not U.S. Persons pursuant to
Regulation S under the 1933 Act; and

 

WHEREAS, the Company wishes to sell to the Purchaser and the Purchaser wish to
buy from the Common Stock subscribed for in this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a.      Purchase; Purchase Requirements; Acceptance.

               

(i)Subscription Agreement and Tender of Payment.  Subject to the terms and
conditions of this Agreement, the Purchaser is hereby submitting this
subscription to acquire the number of shares of Common Stock set forth on the
signature page of this Agreement (“Shares”), at a purchase price of $0.04 per
share, and together with the Agreement, is tendering payment to the Company of
the subscription amount also set forth on the signature page of this Agreement
(“Purchase Price”). The subscription is irrevocable once submitted to the
Company, and the Purchaser hereby agrees to pay to the Company the Purchase
Price.  The Purchase Price, pending acceptance by the Company of a subscription,
will not be placed in any escrow or other separate account, but placed in an
account of the Company.

  

(ii)Investor Questionnaire and Suitability Determination.  Together with the
tendered subscription agreement and subscription funds, the Purchaser is
tendering a completed “Accredited Investor Questionnaire” in the form attached
hereto as Annex I. The Purchaser understands that a subscription is not complete
until the completed Accredited Investor Questionnaire, signed by Purchaser, is
provided to the Company and until the Placement Agent has made a suitability
determination that this Private Placement is suitable for Purchaser.

  

(iii)Rolling Acceptance of Subscriptions; Acceptance and Certificates.  From
time to time, the Company will accept subscriptions tendered to it, at which
time the Purchaser will be considered a holder of the Shares subscribed for in
this Agreement.  As promptly as practical, the Company will return a copy of
this Agreement to the Purchaser, executed by the Company, together with the
Certificates (as defined below) representing the number of shares of Common
Stock, for the accepted subscription.

  

  

(iv)Method of Payment of Subscription Amount. The Purchase Price may be made by
securities or may be made by personal check, bank check, or wire transfer
payable in United States Dollars. The Purchase Price will not be deemed paid
under the terms of this Agreement until (1) in the case of securities, such
securities are free-trading, fully-paid, and acceptable to the Company or (2) in
the case of cash-equivalent, such funds are paid in United States Dollars and
considered good and collected funds into the account into which the funds are
paid. Any costs associated with the failure to make payment of the full Purchase
Price, including incoming wire fees assessed against the Company, will be the
responsibility of the subscribing Purchaser.

                       

Checks should be made payable to “Network 1 Financial Group Inc”

 

Wire transfers should be sent to:

 

  Account Name: Network 1 Financial Group Inc.         ACCOUNT No.: 1501471980  
      A/B/A No: 026013576         BANK: Signature Bank     71 Broadway     New
York N.Y.

           

 
 

  

(v)Payment of Commission and Expenses.  The Company will pay to the Broker,
after acceptance of subscriptions, for its own account or for the account of
other selling Persons, the agreed upon commission described in the Executive
Summary of the Company, dated the 30th day of July 2012.

  

b.Certain Definitions.       As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

  

(i)"1933 Act" means the Securities Act of 1933.

  

(ii)"1934 Act" means the Securities Act of 1934.

  

(iii)“Affiliate” means, with respect to a specific Person referred to in the
relevant provision, another Person who or which controls or is controlled by or
is under common control with such specified Person.

  

(iv)"Broker" means Network 1 Financial Securities, Inc., as the exclusive
selling agent of the Common Stock offered by the Company.

  

(v)“Certificates” means the stock certificate(s) representing the Shares for
which subscriptions have been accepted by the Company, duly executed by the
Company in the name of the Purchaser.

  

(vi)“Closing Date” means the date of the closing of the purchase and sale of the
Shares to which this subscription agreement relates, as provided herein.

  

(vii)“Company Control Person” means each director, executive officer, promoter,
and such other Persons as may be deemed in control of the Company pursuant to
Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

  

(viii)“Holder” means the Person holding the relevant Securities at the relevant
time.

  

(ix)“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Subscription Agreement,
(y) have or result in a material adverse effect on the results of operations,
assets, or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, and as described in the Placement Memorandum,
(z) adversely impair the Company's ability to perform fully on a timely basis
its obligations under any of the Subscription Agreement.

  

(x)“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

  

(xi)“Purchaser Control Person” means each director, executive officer, promoter,
and such other Persons as may be deemed in control of the relevant Purchaser
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

 
 

 

(xii)“Securities” means the Common Stock and the Shares subject to this
Agreement, as the context indicates.

  

(xiii)“State of Incorporation” means Delaware.

 

2. PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a.Without limiting Purchaser's right to sell the Shares pursuant to sell any of
the Securities in compliance with the 1933 Act, the Purchaser is purchasing the
Securities and will be acquiring the Shares for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.

  

b.The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the Placement Memorandum, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its Affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement and the Placement
Memorandum, and (iv) able to afford the loss of the entire Purchase Price.

  

cAll subsequent offers and sales of the Securities by the Purchaser shall be
made pursuant to a registration of the Shares under the 1933 Act or pursuant to
an exemption from registration.  The Purchaser understands that the Company has
no obligation to take any action to register the Shares with the United States
or any state authority for the resale or transfer of the Shares by any
Purchaser, now or in the future.

  

d.The Purchaser understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

  

e.The Purchaser and its advisors, if any, have been furnished with the all
additional materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Securities which
have been requested by the Purchaser. The Purchaser and its advisors, if any,
have been afforded the opportunity to ask questions of the Company and have
received complete and satisfactory answers to any such inquiries.

  

f.The Purchaser understands that its investment in the Securities is an
investment in a company that involves a high degree of risk.  The Purchaser
understands that the investment in the Securities may not provide any return and
a return, if any, is likely to be well in the future.

 

 
 

  

g.The Purchaser hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of its attorneys or
agents, except as specifically set forth in this Agreement.

  

h.The Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.

  

i.This Agreement to which the Purchaser is a party, and the transactions
contemplated thereby, have been duly and validly authorized, executed and
delivered on behalf of the Purchaser and are valid and binding agreements of the
Purchaser enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally.

  

j.The Purchaser has taken no action which would give rise to any claim by any
Person for brokerage commissions and expense, other than Network 1 Financial
Securities, Inc., Broker's fees or similar payments by the Company relating to
this Agreement or the transactions contemplated hereby.  The Company shall have
no obligation with respect to such fees and expenses or with respect to any
claims made by or on behalf of other Persons for fees and expenses of a type
contemplated in this paragraph that may be due in connection with the
transactions contemplated hereby.  The Purchaser shall indemnify and hold
harmless each of the Company, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees and expenses,
as and when incurred.

  

k.The Purchaser hereby covenants and warrants that, between the Closing Date and
the date on which he or she no longer holds any of the Securities, Purchaser
will not engage in any hedging transactions or shorting transactions in any
securities of the Company, including the Securities.

 

 

l.         The Purchaser hereby covenants and warrants that he or she is not
acting as a "group" for purposes of Section 13 of the Securities Exchange Act of
1934.

 

 

3.         COMPANY REPRESENTATIONS, ETC.  The Company represents and warrants to
the Purchaser as of the date hereof and as of the Closing Date that, except as
otherwise provided in the Placement Memorandum and herein:

 

a.Rights of Others Affecting the Transactions.  There are no preemptive rights
of any shareholder of the Company, as such, to acquire the Shares.  No party has
a currently exercisable right of first refusal with respect to the sale of the
Shares.

 
 

b.Status.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted.  The Company is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.

  

c.Authorized Shares.  The authorized capital stock of the Company is as
described in the Public Filings, subject to the sale of the Common Stock offered
hereby from time to time since the date of the this placement.  All the issued
and outstanding shares of capital stock of the Company have been duly authorized
and validly issued and are fully paid.  The Company has sufficient authorized
and unissued shares of Common Stock as may be necessary to affect the issuance
of the Securities. The Securities have been duly authorized and, when issued, in
accordance with their terms, will be duly and validly issued, fully paid and
non-assessable and, except to the extent, if any, provided by the law of the
State of Incorporation, will not subject the Holder thereof to personal
liability by reason of being such Holder.

  

d.Transaction Agreements and Stock.  This Agreement and the transactions
contemplated thereby, have been duly and validly authorized by the Company. This
Agreement has been duly executed and delivered by the Company, and this
Agreement is, and the Certificates when executed and delivered by the Company,
will be, valid and binding agreements of the Company enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors' rights generally.

  

e.Non-contravention.  The execution and delivery of this Agreement by the
Company, the issuance of the Securities being offered by the Placement
Memorandum, and the consummation by the Company of the other transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by th e Company of any of the terms or provisions of, or constitute a
default under (i) the certificate of incorporation or by-laws of the Company,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound except as herein set
forth, or (iii) to its knowledge, any existing applicable law, rule, or
regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except where such conflict, breach or default which would not have or
result in a Material Adverse Effect.

  

f.Approvals.  No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Company is required to be obtained by the
Company for the issuance and sale of the Shares to the Purchaser as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.

  

g.Absence of Certain Changes.  Since the date of the  balance sheet included in
the public filings, the Company has not (i) incurred or become subject to any
material liabilities (absolute or contingent) except liabilities incurred in the
ordinary course of business consistent with past practices; (ii) discharged or
satisfied any material lien or encumbrance or paid any material obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business consistent with past practices; (iii) declared or
made any payment or distribution of cash or other property to shareholders with
respect to its capital stock, or purchased or redeemed, or made any agreements
to purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other tangible assets, or canceled any debts or claims, except
in the ordinary course of business consistent with past practices; (v) suffered
any substantial losses or waived any rights of material value, whether or not in
the ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any changes in employee compensation, except in the
ordinary course of business consistent with past practices; or (vii) experienced
any material problems with labor or management in connection with the terms and
conditions of their employment.

 

 
 



h.Full Disclosure.  There is no fact known to the Company other than general
economic conditions known to the public generally or as disclosed in the that
has not been disclosed in writing to the Purchaser that would reasonably be
expected to have or result in a Material Adverse Effect.

  

i.Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement.  The Company is
not aware of any valid basis for any such claim that (either individually or in
the aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.

  

j.Absence of Certain Company Control Person Actions or Events.  Except as
disclosed in the Public Filings, none of the following actions has been taken
during the past ten (10) years with respect to a Company Control Person:

 

(1)    A petition under the federal bankruptcy laws or any state insolvency law
was filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

 

(2)      Such Company Control Person was convicted in a criminal proceeding or
is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);

 
 

(3)      Such Company Control Person was the made the subject of or consented to
any order, judgment or decree, not subsequently reversed, suspended or vacated,
of any court of competent jurisdiction, permanently or temporarily enjoining him
from, or otherwise limiting, the following activities:

 

(i)acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

  

(ii)engaging in any type of business practice; or

  

(iii)engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws; or

 

(4)       Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.

 

k.Prior Issues. During the twelve (12) months preceding the date hereof, the
Company has not issued any stock option grants, convertible securities or any
shares of its Common Stock, except as disclosed in the Public Filings

  

l.No Undisclosed Liabilities or Events.  The Company has no liabilities or
obligations other than those disclosed in the Public Filings or those incurred
in the ordinary course of the Company's business since the date of the balance
sheet included in the Public Filings, or which individually or in the aggregate,
do not or would not have a Material Adverse Effect. There are no proposals
currently under consideration or currently anticipated to be under consideration
by the Board of Directors or the executive officers of the Company which
proposal would (y) change the certificate of incorporation or other charter
document or by-laws of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Common Stock or (z) materially
or substantially change the business, assets or capital of the Company,
including its interests in subsidiaries.

  

m.No Default.  Neither the Company nor any of its subsidiaries is in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material instrument or agreement to which it is a party or by which it or its
property is bound.

  

n.No Integrated Offering.  Neither the Company nor any of its Affiliates nor any
person acting on its or their behalf has, directly or indirectly, at any time
since January 1, 2011, made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

 

 
 

  

o.Fees to Brokers, and Others.  Except for payment of fees and commissions to
the Broker for itself and other selling agents, payment of which is the sole
responsibility of the Company, the Company has taken no action which would give
rise to any claim by any Person for brokerage commission, Broker's fees or
similar payments by Purchaser relating to this Agreement or the transactions
contemplated hereby.  Purchaser shall have no obligation with respect to such
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this paragraph that may be due in connection with
the transactions contemplated hereby.  The Company shall indemnify and hold
harmless each Purchaser, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees, as and when
incurred.

 

                       

4.         CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a.Transfer Restrictions.  The Purchaser acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the 1933 Act
and the Shares have not been and are not being registered under the 1933 Act,
and may not be transferred unless (A) subsequently registered thereunder or (B)
the Purchaser shall have delivered to the Company an opinion of counsel,
reasonably satisfactory in form, scope and substance to the Company, to the
effect that the Securities to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; (2) any sale of the Securities
made in reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder or under state securities laws.

  

b.Restrictive Legend.  The Purchaser acknowledges and agrees that the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

c.Rule 144 Resales.  The Purchaser has read and understands that Rule 144
promulgated under the Securities Act requires, among other conditions, a six (6)
month holdingperiod prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements under the
Securities Act. The Purchaser understands that the Company makes no
representation or warranty regarding its fulfillment in the future of any
reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or its dissemination to the public of any current
financial or other information concerning the Company, as is required by Rule
144 as one of the conditions of its availability. The Purchaser is aware that
the safe harbor provided by Rule 144 of the Securities Act is not now available
for Purchaser’s resale of the Securities and Rule 144 may never become available
for Purchaser’s resale of the Securities or any portion thereof.



 
 

 

d.Deposit and Resale of Securities. Purchaser understands that, in addition to
the restricted stock requirements of Rule 144 set forth in Section 3.12, above,
clearing brokers may decline to deposit into Purchaser’s account a stock
certificate for a security that (1) has a closing price below one cent ($0.01)
and/or (2) has stale or incomplete filings with the U.S. Securities and Exchange
Commission (SEC) or with Canada’s System for Electronic Document Analysis and
Retrieval (SEDAR]. Moreover, in the event that Company files with Pink Sheets,
clearing brokers may decline to even consider depositing Company’s securities.
In addition to these conditions and limitations, Purchaser understands that
clearing brokers may subject Company’s securities to additional review before
accepting such securities for deposit. This review process may (1) take up to
two weeks or longer and (2) may include research into Company and/or Purchaser.
Purchaser understands that the characteristics triggering additional review
include but may not be limited to: (1) low price of the security or securities
under review; (2) large number of shares being deposited with clearing broker
into Purchaser’s account; (3) the securities in question are non-exchange
traded; (4) the stock certificates are recently issued; (5) recent merger
activity of underlying Company; and/or (6) change of name of the underlying
Company issuing these stock certificates. Clearing brokers may also charge a fee
to Purchaser’s account for this review. Finally, Purchaser understands that all
of the aforementioned conditions, limitations, and characteristics triggering
review may apply to Purchaser’s Deposit/Withdrawal At Custodian (DWAC] requests,
Automated Customer Account Transfer Account Service [ACATS] requests, and
Depository Trust Company [DTC] receipts for deposit requests.

 

 

e.Filings.  The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company and to provide a copy
thereof to the Purchaser promptly after such filing.

 

f.Use of Proceeds.  The Company shall use the proceeds received hereunder for
general corporate purposes including payables currently on the books of the
company and including as follows payment of certain fees and expenses to the
Broker for itself and any other selling agents as provided herein.

 

g.Publicity, Filings, Releases, Etc.  Each of the parties agrees that it will
not disseminate any information relating to the Transaction Agreements or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof.  Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects.  Notwithstanding the foregoing, each of the
parties hereby consents to the disclosure of the transactions contemplated
hereby in required filings with the SEC and any state securities departments and
any other regulatory authorities.

 

 
 



h.Broker Fees.  The Company shall pay to the Broker (for itself and for any
other selling agents) a commission in the form of cash equal in value to five
percent (5%) gross proceeds from the sale of the Common Stock under this
Agreement, . Such commission is more fully described in the Broker Commission
Agreement between the Company and the Broker of even date herewith.

  

h.Attorneys' Fees.  The Company shall bear its legal fees and expenses incurred
in connection with the preparation and negotiation of the documents contemplated
by this transaction.  Other than the amounts contemplated in the immediately
preceding sentence, each party shall pay the fees and expenses of its advisers,
counsel, accountants, and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 

 

5.         TRANSFER AGENT INSTRUCTIONS.

 

a.The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Section 4(a) hereof, it will give its
transfer agent no instructions inconsistent with instructions to issue Common
Stock from time to time bearing the restrictive legend specified in Section 4(b)
of this Agreement.  Except as so provided, the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement.  Nothing in this Section shall affect in any way the
Purchaser's obligations and agreement to comply with all applicable securities
laws upon resale of the Securities.  If the Purchaser provides the Company with
an opinion of counsel reasonably satisfactory to the Company that registration
of a resale by the Purchaser of any of the Securities in accordance with clause
(1)(B) of Section 4(a) of this Agreement is not required under the 1933 Act, the
Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the transfer of the Securities, promptly instruct the
Company's transfer agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the
Purchaser.

  

6.         CLOSING DATE.

 

a.The Closing Date with respect to this Agreement and the subscription of the
Purchase at such time as the subscription agreement is accepted by the Company. 
There will be similar closing dates as to other subscriptions, from time to
time, but each will not be dependant on any other closing date being scheduled
or occurring.

 

 

7.         INDEMNIFICATION.

 

The Company agrees to indemnify and hold harmless each Purchaser and its
officers, directors, employees, and agents, and each Purchaser Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which Purchaser, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Purchaser Control Person becomes
subject to, resulting from, arising out of or relating to any misrepresentation,
breach of warranty or non-fulfillment of or failure to perform any covenant or
agreement on the part of Company contained in this Agreement, except to the
extent such Damages result primarily from Purchaser's failure to perform any
covenant or agreement contained in this Agreement, including the provision of
current and accurate information in its Investor Questionnaire, or Purchaser's
or its officers', directors', employees', agents' or Purchaser Control Persons'
negligence, recklessness or bad faith in performing its obligations under this
Agreement.



 
 

 

 

8.        JURY TRIAL WAIVER.

 

The Company and the Purchaser hereby waive a trial by jury in any action,
proceeding or counterclaim brought by either of the Parties hereto against the
other in respect of any matter arising out or in connection with this Agreement
and the Placement Memorandum.

 

 

9.         GOVERNING LAW: MISCELLANEOUS.

 

a.This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws.  The Company and each Purchaser hereby  submit to the jurisdiction of any
state court of competent jurisdiction in and for New York County, New York, or
in the United States District Court for the Southern District of New York
sitting at New York City in any action or proceeding arising out of or relating
to this Agreement and agree that all claims in respect of the action or
proceeding may be heard and determined in any such court;  agree not to bring
any action or proceeding arising out of or relating to this Agreement in any
other court;  waive any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waive any bond, surety, or other security
that might be required of any other party with respect thereto; and  agree that
a final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or in equity.

  

  

b.Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

  

c.This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

  

d.All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

  

e.A facsimile transmission of this signed Agreement shall be legal and binding
on all parties hereto.

  

f.This Agreement may be signed in one or more counterparts, each of which shall
be deemed an original.

  

g.The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

  

h.If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

  

i.This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.

  

j.This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

 

 

 

10.       NOTICES.     Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:

(a)the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,

  

(b)the seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

  

(c)the third business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

 

Company/Issuer: Network 1 Financial Group, Inc.

a Delaware corporation

 



The Galleria, 2 Bridge Ave, Suite 241

Red Bank New Jersey 07701

 

with a copy to:   

 

__________________________, Esq.

____________________________________

____________________________________

____________________________________

 

 

Purchaser: To the addresses set forth on the Investor Questionnaire attached
hereto

As Annex I.

 

 

 

with a copy to:

 

Network 1 Financial Securities, Inc.

2 Bridge Avenue

Red Bank, NJ  07701

Attn:  Damon Testaverde

 

 

11.       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  The Company’s and the
Purchaser' representations and warranties herein shall survive the execution and
delivery of this Agreement and the delivery of the Certificates and the payment
of the Purchase Price, and shall inure to the benefit of the Purchaser and the
Company and their respective successors and assigns.

 

 

 

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 
 

IN WITNESS WHEREOF, this Securities Purchase Agreement has been duly executed by
the Purchaser, for the amount of shares and subscription amount, as of the date
set forth below.

 

 

Purchaser is subscribing for 2,355,430 shares of Common Stock

 

Price per share $0.04 (Four Cents)

 

Purchaser is submitting payment to the Company in the amount of $94,217.20.

 

/s/ Frank Ciolli



Signature of Subscriber

 

Frank Ciolli

Print Name of Subscriber

 

 

Date: 9/7/2012 By: _______________________

 

Its: _______________________

 

 

 

 

As of the date set forth below, the undersigned hereby accepts this Agreement
and that it has caused this Securities Purchase Agreement to be duly executed on
its behalf.

 

 

NETWORK 1 FINANCIAL GROUP INC

 

/s/ Damon D. Testaverde

By: Damon D Testaverde

Title: CEO       

 

Date: 9/7/2012

 

 

 



 